DETAILED ACTION
This FINAL action is responsive to the amendment filed 12/4/2020.

In the amendment Claims 1-4, 6-7, 9, 11-16, 18 and 20 are pending. Claims 5, 8, 10, 17 and 19 have been canceled. Claims 1 and 13 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Objections
The Objection to claim 12 has been withdrawn in light of the amendment.


Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejection of claims 1-20 with cited reference of Chamberlain (U.S. 7,627,812) has been withdrawn in light of the amendment.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-7, 9, 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (U.S. 7,627,812, filed Oct. 27, 2005) in view of Williamson (U.S. 10,169,317, filed Apr. 23, 2015). 
Regarding Independent claims 1 and 13, Chamberlain discloses A method for processing data, the method comprising: 
receiving a request to display a plurality of graphical cells (see figs. 5A-6B & col. 5, lines 20-67, discloses receiving a request to display graphical cells has formatted cells according to a set of values); 
in response to the request: obtaining a maximum graphical dimension based on the data set (see col. 4, lines 35-67 & col. 5, lines 20-67, discloses obtaining a maximum graphical dimension according to the dataset has maximum/highest value from among a range of values in the cells);
a plurality of graphical cells using the maximum graphical dimension, wherein a graphical cell of the plurality of cells comprises a graphical component and a data value component, wherein the graphical component content is based on the data value component and wherein the data value is one of the plurality of values from the data set (see figs. 5A-5B & columns 5, lines 20-67 & col. 6, lines 5-20, discloses graphical cells that use a maximum value and having a graphical component and a data value from a data set defined in a range);
initiating the display of the plurality of graphical cells (see figs. 5A-5B & columns 5, lines 20-67 & col. 6, lines 5-20, discloses display of the graphical cells and their ranges). Chamberlain teaches defining a dataset and presenting a correlation between the dataset and individual cell values has cell formatting embedded within the cells (see fig. 5A). Chamberlain fails teach any contiguous image that extends between cells of the dataset, instead they are restricted to individual cells of the dataset.

Williamson teaches:
wherein a second graphical cell of the plurality of graphical cells comprises a second graphical component content, and wherein the graphical component content and the second graphical component content are part of contiguous image that spans at least the graphical cell and the second graphical cell (see abstract, Fig. 2 and col. 2, lines 1-60, discloses sharing a contiguous image that spans between graphical cells). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied known techniques for displaying contiguous images between cells related to a dataset. One motivation is to support visualization for a variety of graph types that relate data items between cells thereby improving presentation of a dataset.

Regarding Dependent claim 2, with dependency of claim 1, Chamberlain discloses wherein obtaining the maximum graphical dimension for the data set comprises determining a range of the plurality of values in the data set (see col. 4, lines 45-67, discloses obtaining maximum graphical dimension for the data set by determining  the highest value in the dataset).

Regarding Dependent claims 3 and 14, Chamberlain discloses wherein the graphical cell further comprises a preceding spacing component that is interposed between the graphical component and the data value component (see figs. 5A-5B, discloses spacing between the data value and its graphical component).

Regarding Dependent claim 4, with dependency of claim 3, Chamberlain discloses wherein the graphical component extends form a left side of a graphical cell to the preceding spacing component (see figs. 5A-5B, discloses the graphical component from a left side to the spacing associated with the data value component).

Regarding Dependent claim 6, with dependency of claim 1, Chamberlain discloses wherein generating the plurality of graphical cells comprising generating a column of graphical cells as part of a table (see figs. 5A-5B & columns 5, lines 20-67 & col. 6, lines 5-20, discloses generating the cells has a column that is part of a table).

Regarding Dependent claim 7, with dependency of claim 6, Chamberlain discloses wherein the table comprises a plurality of non-graphical cells that form a second column in the table (see fig. 4A depicting non-graphical cells in a second column next to the graphical cells of the dataset).

Regarding Dependent claims 9 and 18, Chamberlain fails teach any contiguous image that extends between cells of the dataset, instead they are restricted to individual cells of the dataset. Williamson discloses wherein the second graphical cell comprises a second data value component; wherein the second graphical component content is an image portion, wherein the image portion is part of the contiguous image; wherein a shape of the image portion is based on the data value component and a second data value component (see abstract, Fig. 2 and col. 2, lines 1-60, discloses sharing a contiguous image that spans between graphical cells). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied known techniques for displaying contiguous images between cells related to a dataset. One motivation is to support visualization for a variety of graph types that relate data items between cells thereby improving presentation of a dataset.

Regarding Dependent claim 11, with dependency of claim 1, Chamberlain discloses wherein generating the plurality of graphical cells further comprises using a selected color scheme (see figs. 5A-5B & columns 5, lines 20-67 & col. 6, lines 5-20, discloses selecting a color scheme for formatting the cells).

Regarding Dependent claim 12, with dependency of claim 11, Chamberlain discloses determining that the selected color scheme satisfies an accessibility requirement; based on the determination: generating a visual notification that that the color scheme satisfies the accessibility requirement; initiating the display of the visual notification (see figs. 5A-5B & columns 4, lines 22-37, discloses applying different colors from the color scale to the cells to meet the requirements defined by the user).

Regarding Dependent claim 15, with dependency of 14, Chamberlain discloses wherein the graphical component extends form a left side of a graphical cell to the preceding spacing component; wherein the graphical component occupies an entire height of the graphical cell (see 

Regarding Dependent claim 16, with dependency of claim 13, Chamberlain discloses wherein generating the plurality of graphical cells comprising generating a column of graphical cells as part of a table; wherein the table comprises a plurality of non-graphical cells that form a second column in the table (see fig. 4A depicting non-graphical cells in a second column next to the graphical cells of the dataset).

Regarding Dependent claim 20, with dependency of claim 13, Chamberlain discloses wherein generating the plurality of graphical cells further comprises using a selected color scheme; determining that the selected color scheme satisfies an accessibility requirement; based on the determination: generating a visual notification that that the color scheme satisfies the accessibility requirement; initiating the display of the visual notification (see figs. 5A-5B & columns 4, lines 22-37, discloses applying different colors from the color scale to the cells to meet the requirements defined by the user).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Response to Arguments
7.	Applicant’s arguments filed 12/4/2020 has been considered but are moot in view of the new grounds of rejection.


Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mackinlay et al. (U.S. 6,256,649) discloses “Animated Spreadsheet For Dynamic Display Of Constraint Graphs”
Simkhay et al. (U.S. Pub 2007/0050700) discloses “Formattable Spreadsheet Table Elements With Automatic Updating”
Schnurr (U.S. Pub 2005/0273695) discloses “Representing Spreadsheet Document Content”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/10/2021